

113 S1554 IS: Hunt Unrestricted on National Treasures Act
U.S. Senate
2013-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1554IN THE SENATE OF THE UNITED STATESSeptember 26, 2013Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the heads of Federal public land management
		  agencies to prepare reports on the availability of public access and egress to
		  Federal public land for hunting, fishing, and other recreational purposes, to
		  amend the Land and Water Conservation Fund Act of 1965 to provide funding for
		  recreational public access to Federal land, and for other
		  purposes.1.Short titleThis Act may be cited as the
			 Hunt Unrestricted on National
			 Treasures Act or the HUNT Act.2.DefinitionsIn this Act:(1)Federal public
			 land management agencyThe term Federal public land
			 management agency means any of the National Park Service, the United
			 States Fish and Wildlife Service, the Forest Service, and the Bureau of Land
			 Management.(2)Travel
			 management planThe term travel management plan
			 means a plan for the management of travel—(A)with respect to
			 land under the jurisdiction of the National Park Service, on park roads and
			 designated routes under section 4.10 of title 36, Code of Federal Regulations
			 (or successor regulations);(B)with respect to land under the jurisdiction
			 of the United States Fish and Wildlife Service, on the land under a
			 comprehensive conservation plan prepared under
			 section 4(e) of the National Wildlife Refuge System Administration Act of 1966
			 (16 U.S.C. 668dd(e));(C)with respect to land under the jurisdiction
			 of the Forest Service, on National Forest System land under part 212 of title
			 36, Code of Federal Regulations (or successor regulations); and(D)with respect to land under the jurisdiction
			 of the Bureau of Land Management, under a resource management plan developed
			 under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
			 seq.).3.Report on public
			 access and egress to Federal public land(a)ReportNot later than 180 days after the date of
			 enactment of this Act, and annually thereafter, each head of a Federal public
			 land management agency shall make available to the public on the website of the
			 Federal public land management agency a report that includes—(1)a list of the location and acreage of land
			 more than 640 acres in size under the jurisdiction of the Federal public land
			 management agency on which the public is allowed, under Federal or State law,
			 to hunt, fish, or use the land for other recreational purposes—(A)to which there is
			 no public access or egress; or(B)to which public access or egress to the
			 legal boundaries of the land is significantly restricted (as determined by the
			 head of the Federal public land management agency);(2)with respect to land described in paragraph
			 (1), a list of the locations and acreage on the land that the head of the
			 Federal public land management agency determines have significant potential for
			 use for hunting, fishing, and other recreational purposes; and(3)with respect to
			 land described in paragraph (2), a plan developed by the Federal public land
			 management agency that—(A)identifies how public access and egress
			 could reasonably be provided to the legal boundaries of the land in a manner
			 that minimizes the impact on wildlife habitat and water quality;(B)specifies the
			 actions recommended to secure the access and egress, including acquiring an
			 easement, right-of-way, or fee title from a willing owner of any land that
			 abuts the land or the need to coordinate with State land management agencies or
			 other Federal or State governmental entities to allow for such access and
			 egress; and(C)is consistent with
			 the travel management plan in effect on the land.(b)List of public
			 access routes for certain landNot later than 1 year after the date of
			 enactment of this Act, each head of a Federal public land management agency
			 shall make available to the public on the website of the Federal public land
			 management agency, and thereafter revise as the head of the Federal public land
			 management agency determines appropriate, a list of roads or trails that
			 provide the primary public access and egress to the legal boundaries of
			 contiguous parcels of land equal to more than 640 acres in size under the
			 jurisdiction of the Federal public land management agency on which the public
			 is allowed, under Federal or State law, to hunt, fish, or use the land for
			 other recreational purposes.(c)Means of public
			 access and egress includedIn considering public access and
			 egress under subsections (a) and (b), the head of the applicable Federal public
			 land management agency shall consider public access and egress to the legal
			 boundaries of the land described in those subsections, including access and
			 egress—(1)by motorized or
			 non-motorized vehicles; and(2)on foot or
			 horseback.(d)Effect(1)In
			 generalThis Act shall have no effect on whether a particular
			 recreational use shall be allowed on the land described in paragraphs (1) and
			 (2) of subsection (a).(2)Effect of
			 allowable uses on agency considerationIn preparing the plan
			 under subsection (a)(3), the head of the applicable Federal public land
			 management agency shall only consider recreational uses that are allowed on the
			 land at the time that the plan is prepared.4.Funds for public
			 access to Federal land for recreational purposesSection 7(a)(1) of the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–9) is amended by
			 adding at the end the following:Recreational
				public access to Federal landIn an amount not less than 1.5 percent of
				such moneys, for projects that secure public access to Federal land for
				hunting, fishing, and other recreational purposes through easements,
				rights-of-way, or fee title acquisitions from willing
				sellers..